ACCEPTED
                                                                                                         01-14-00977-CR
                                                                                              FIRST COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                     6/8/2015 1:51:29 PM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK
                                      NO. 01-14-00977-CR

STATE OF TEXAS                                  §                     IN THE
                                                § .·
                                                                                   FILED IN
vs.                                             §                       8
                                                                      11ST COURT
                                                                            1st COURT OF APPEALS
                                                §                             HOUSTON, TEXAS
DONALD COREY HILL                               §                         6/8/2015 1:51:29 PM
                                                                      OF APPEALS
                                                                          CHRISTOPHER A. PRINE
                                                                                  Clerk

                MOTION TO EXTEND TIME TO FILE APPELLANT' S BRIEF

Now comes Donald Corey Hill, Appellant in the above styled and numbered cause, and moves

this Court to grant an extension of time to file appellant's brief. pursuant to Rule 38.6 of the

Texas Rules of Appellate Procedure, and for good cause shows the following:

   1. This case is on appeal from the 240th Judicial District Court of Fort Bend County, Texas.

   2. The case below was styled the STATE OF TEXAS VS. DONALD COREY HlLL , and

       numbered 05DCR043338.

   3. Appellant was convicted of Attempted Aggravated Sexual Assault of a Child.

   4. Appellant was assessed a sentence of 6 years confinement in the Institutional Division of

       the Texas Department of Criminal Justice on November 10. 2014, with credit for 116

       days.

   5. Notice of appeal was given on December 5, 2014.

   6. The clerk's record was filed on December 30, 2014. The reporter's record has not been

       filed.

   7. The appellate brief is presently due on May 18. 2015.

   8. Appellant requests an extension of 60 days from the present date, i.e. July 18, 2015.

   9. One extension to file the brief had been received in this cause.

    10. Defendant is currently incarcerated.


                                               Page_ 1 of 3
11. Appellant relies on the following facts as good cause for the requested extension: The

   Reporters Record has not yet been filed or otherwise provided to Defense Counsel.

   WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion To Extend to File Appellant's Brief, and for such other and further relief as the Court

may deem appropriate.


                                                  Respectfully Submitted,


                                                  Law Office of Don Hecker
                                                  Attorney for Appellant
                                                  200 Hwy. 90A Ste. B
                                                  Richmond, Texas 77469
                                                  281-344-9997 office
                                                  281-344-0105 fax
                                                  dhecker28 l @aol.com




                                                  Don Hecker
                                                  SBOT: 09367800
                                                  Attorney for Donald Corey Hill



                                CERTIFICATE OF SERVICE

           This is to certify that on June 8, 2015, a true and correct copy of the above and

   foregoing document was served on the District Attorney's Office, Fort Bend County,

   Texas by facsimile transmission to 281-341-4440 .



                                                  Don Hecker




                                         Page 2 of 3
STATE OF TEXAS                                 §
                                               §
COUNTY OF FORT BEND                            §
                                               §

                                        AFFIDAVIT

       BEFORE ME, the undersigned authority, on this day personally appeared Don

Hecker, who after being duly sworn stated:

“I am the attorney for the appellant in the above numbered and entitled cause. I have read the

foregoing Motion to Extend Time to File Brief of Appellant and swear that all of the allegations

of fact contained therein are true and correct."




                                                Don Hecker
                                                Affiant

       SUBSCRIBED AND SWORN TO BEFORE ME, on June 8, 2015 to certify

which witness my hand and seal of office.·




                                      Page 3 of 3